In the United §tates Court of Federal Claims

 

No. 17 762€
Filed November 6, 2017
NOT FOR PUBLICATION F| LED
) Nov - 6 2017
DEREK N. JARVIS, ) U_S. COURT OF
) FEDERAL CLA|N|S
Plaintiff, )
) RCFC 59(a)', Motion for Reconsideration.
V. )
)
THE UNITED STATES, )
)
Defendant. )
)

 

DerekN. Jarvis, Siiver Spring, MD, plaintiff pro se.

Delfsa M. Scmchez, Trial Attorney, Tcn'a K. Hogrm, Assistant Director, Roberl E.
Kirschman, Jr'., Director, and Chad A. Reczder, Acting Assistant Attorncy General, Commercial
Litigation Branch, Civil Division, United States Department of Justice, Washington, DC, for
defendant

MEMORANDUM OPINION AND ORDER DENYING
PLAINTIFF’S MOTION FOR RECONSIDERATION

GRIGGSBY, Judge

I. INTRODUCTI()N

On October 23, 2017, plaintiff pro se, filed a motion for reconsideration of the Court’s
October 18, 2017, Memorandum Opinion and Order granting the government’s motion to
dismiss this matter for lack of subject-matter jurisdiction (the “October 18, 2017, Decision”),
pursuant to Ruie 59(a) of the Rules of the United States Court of Federal Clairns (“RCFC”).

For the reasons set forth beiow, the Court DENIES plaintiff" s motion for reconsideration

Il. LEGAL STANI)ARD

In general, RCFC 59 addresses the grounds for reconsideration and for a new triai.

Specitically, RCFC 59(a) provides, in pertinent part, that:

The court may, on motion, grant a new trial or a motion for reconsideration on all
or some of the issues*and to any partyeas follows . , . upon the showing of
satisfactory evidence, cumulative or otherwise, that any fraud, wrong, or injustice
has been done to the United States.

RCFC 59(a)(1). To prevail upon a motion for reconsideration “the movant must identify a
manifest error of law, or mistake of fact.” Sliapfro v. See ’y QfHeallli & Humcm Sei-‘vs., 105 Fed.
Cl. 353, 361 (2012), ajjf’cl, 503 F. App’x 952 (Fed. Cir. 2013) (internal citations omitted).
Specifically, the moving party must show: “(a) an intervening change in the controlling law has
occurred since the original decision', (b) evidence not previously available has become available;
or (c) the motion is necessary to prevent manifest injustice.” Jc)hnson v. Unirea’ States, 126 Fed.

Cl. 558, 560 (2016) (citing Bishop v. Um'lecl Smte.s‘, 26 Cl.Ct. 281, 286 (1992)).

l\/[otions for reconsideration are “not intended to give an unhappy litigant an additional
chance to sway the eourt.” Icl. (internal citations omitted). ln addition, “[t]he decision whether
to grant reconsideration lies largely within the discretion of the [trial} court.” Ynl)a Naruml Res.,
lnc. v. Um'ted States, 904 F.2d 1577, l583 (Fed. Cir. 1990) (citations omitted). And so, granting
such relief requires “a showing of extraordinary circumstances.” Caldwell v. Unllecl Slates, 391
F.3d 1226, 1235 (Fed. Cir. 2004) certl denied, 546 U.S. 826 (20()5) (citation omitted).

III. LEGAL ANALYSIS

Plaintiff has not established that he is entitled to reconsideration of the Court’s October
18, 2017, l\/lemorandum Opinion and Order dismissing his case for lack of subject-matter
jurisdiction under RCFC 59(a). And so, for the reasons discussed below, the Court denies

plaintiffs motion for reconsideration

To obtain relief under RCFC 59(a) in this inatter, plaintiff must show that a fraud, a
wrong, or injustice has been done to the United States as a result of the Court’s decision to
dismiss his complaint for lack of subject-matter jurisdiction RCFC 59(a). PlaintiffrnalCaldwell, 391 F.3d at 1235 (to be granted relief pursuant to RCFC 59(a) requires
“a showing of extraordinary circumstances”). ln sum, plaintiff presents no new arguments or
facts in his motion for reconsideration See generally Pl. Mot. A motion for reconsideration
“may not be used simply as an opportunity for a party to take a second bite at the apple by
rearguing positions that have been rejected.” Broclc v. United Srates, No. ll-l76 C, 2016 WL
3619328, at *4 (Fed. Cl. June 23, 2016) (internal citations omitted). And so, the Court must

deny plaintiff s motion.

V. CONCLUSION

ln light of the foregoing, plaintiff has not met his burden to show that he is entitled to
reconsideration of the Court’s October 18, 2017, Decision dismissing this matter for lack of
subject-matterjurisdiction And so, the Court DENIES plaintiffs motion for reconsideration

RCFC 59(3).

I'[` IS SO ()RDERED.

l A
Judge

 

 

“Does Not Possess Jurisdiction to Consider Piaintiff(s) claims against Parties Other than the United
States;” and (4) “T he Court does not Possess Jurisdiction to Consider Plaintiff(s) Constitutional Claims.”
Pl. Mot. at 1-5.